Citation Nr: 1029046	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


Entitlement to a disability rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1965 to December 1967.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 rating 
decision by a (RO) of the Department of Veterans Affairs (VA) 
that increased the rating assigned for PTSD from 10 percent to 30 
percent disabling effective May 27, 2003.  In February 2007, the 
Board remanded the claim for further development.  In a March 
2008 rating decision, the RO increased the rating assigned for 
PTSD from 30 percent to 50 percent disabling, effective October 
26, 2007.  

In a decision in July 2008, the Board granted a 50 percent rating 
for PTSD effective May 27, 2003 and denied a rating in excess of 
50 percent for any period of time during the appeal period.  In a 
rating decision dated in December 2008, the RO implemented the 
Board's July 2008 decision and granted a 50 percent evaluation 
for PTSD from May 27, 2003.  In the December 2008 rating, the RO 
denied the claim for individual unemployability.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a Memorandum 
Decision in March 2010, the Court vacated the Board's decision 
and remanded the matter for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Memorandum Decision in March 2010, the Court noted that in 
February 2007 the Board's remand instructed to arrange for a 
social and industrial survey to ascertain the effect PTSD has on 
the Veteran's daily functioning; however, while in October 2007 
the AMC requested this report, a social and industrial survey 
report is not in the record.  The parties agreed that the Board 
failed to ensure compliance with the February 2007 order and a 
remand is warranted for further adjudication.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Court found it noteworthy that on VA examination in October 
2007, the examiner indicated that the Veteran would not be able 
to work and has a thought disorder which may be due to anxiety or 
due to a developmental problem.  The Court instructed that VA 
must consider whether a total disability rating for individual 
unemployability (TDIU) is warranted "when a veteran who is 
seeking an increased disability rating submits evidence of 
unemployability".  The Court determined a remand is necessary to 
enable the Board to consider the Veteran's entitlement to TDIU 
under 38 C.F.R. § 4.16(b).  

Lastly, a contemporaneous VA examination is warranted to 
determine the current level of severity of the Veteran's service-
connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a social and industrial 
survey to ascertain the effect the Veteran's 
PTSD has on his daily functioning.  A copy 
of the social and industrial survey 
report must be associated with the 
claims folder.  

2. Afterwards arrange for the Veteran to be 
afforded a VA psychiatric examination to 
ascertain the current severity of his PTSD.  
His claims file must be reviewed by the 
examiner in conjunction with the examination.  
All findings must be reported in detail.  The 
examiner must be furnished a copy of the 
current criteria for rating PTSD, and must 
comment as to the presence or absence of each 
symptom and finding required under the 
criteria for 70 and 100 percent ratings, and 
the frequency and severity of each symptom 
and finding noted.  The psychiatrist should 
comment on the effect the PTSD has on the 
Veteran's ability to participate in regular 
employment.  The examiner should explain the 
rationale for all opinions given.  If the 
examiner resorts to speculation an 
explanation must be provided why the opinion 
is speculative.  

3. Afterwards, under the duty to assist, 
develop the claim for a total disability 
rating for compensation based on individual 
unemployability. 

4. After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

